department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date apr its significant index no employer_identification_number legend contact person identification_number telephone number bs dear sir or madam this is in reference to a request dated date submitted by representatives of x the foundation for a ruling that for purposes of the minimum_investment_return calculation under sec_4942 of the internal_revenue_code the code the foundation's assets do not include the value of collateral that is received in connection with the foundation's securities_lending program the foundation has been recognized as exempt from federal_income_tax as an organization described in sec_501 of the code and has been classified as a private_foundation within the meaning of sec_509 the foundation is dedicated to the promotion of charitable purposes in the areas of arts and culture civic and public affairs education health and human services under a securities_lending and guaranty arrangement in place with y the bank the foundation loans certain securities included in its investment portfolio to approved borrowers the loans are terminable upon 5-days notice by the foundation the bank acts as custodian on these transactions to receive from the borrowers collateral with a value of at least percent of the market_value of the loaned securities the collateral is adjusted daily as the market_value of the loaned securities fluctuates the collateral which is held by the bank is invested in commingled cash management funds as approved by the foundation the foundation cannot acquire access to sell or pledge the collateral and the collateral will not be disposed of or realized upon unless and until the borrower defaults the foundation must approve investment vehicles for the collateral and the foundation bears market risk for any decrease in the value of the collateral investments upon the termination of the lending arrangement the foundation is entitled to receive back from the borrowers either the original securities or securities identical to those loaned the bank as custodian indemnifies the foundation for borrower defaults as compensation_for the loan of its securities the foundation receives a share of the earnings on the collateral both the securities loaned and the revenue generated by the foundation's investment of the posted collateral are included in the foundation's assets and investment_income for purposes of calculating the minimum_investment_return under sec_4942 of the code prior to the foundation's financial statements did not reflect either the collateral received in the securities_lending transactions as assets or the offsetting obligation to repay the collateral upon the termination of the transaction as a liability you state that in date the financial_accounting standards board issued statement of financial_accounting standards no accounting for transfers and servicing of financial_assets and extinguishments of liabilities fasb you also state that fasb replaced fasb statement no in its entirety and is effective with respect to disclosures regarding securitizations and collateral in financial statements for fiscal years ending after date you note that under the revised rules of fasb a secured borrowing such as the foundation's securities_lending transactions through the bank must be disclosed on the lending entity's financial statements by means of exactly offsetting asset and liability entries on the balance_sheet the asset is the amount of collateral received and the offsetting liability is the exactly corresponding obligation to return that collateral when the borrowed securities are returned the foundation's auditors have determined that under fasb for financial statement purposes the foundation's transfers of portfolio securities to the bank pursuant to the securities_lending transactions must be accounted for in this manner as a secured borrowing accordingly on its financial statements for the year ended date the foundation reflected the collateral received and the corresponding obligation to return the collateral under securities_lending transactions as assets and liabilities respectively on its balance sheets specifically the cash collateral received which is held by the bank as custodian is considered the amount borrowed and recorded as a foundation asset on the balance_sheet the foundation’s corresponding and exactly offsetting obligation to return the collateral to borrowers is recorded as a foundation liability the securities loaned continue to be reflected as assets on the books of the foundation and are included in the foundation's audited financial statements as investments thus you state that while fasb now requires disclosure of the collateral received and the obligation to return it on the balance_sheet there is no impact on the foundation's net assets sec_4942 of the code imposes an excise_tax on the undistributed_income_of_a_private_foundation for any taxable_year the term undistributed_income is defined in sec_4942 as for any taxable_year as of any time the amount by which the statutorily required distributable_amount exceeds qualifying distributions made before such time out of the distributable_amount the distributable_amount for any taxable_year is an amount equal to the sum of the minimum_investment_return plus the amounts described in sec_4942 reduced by the taxes imposed on the foundation for the taxable_year under subtitle a and sec_4940 sec_4942 requires that the foundation must include in the distributable_amount certain amounts that constitute repayments or other returns of amounts previously accounted for as qualifying distributions mo - sec_4942 of the code defines minimum_investment_return as five percent of the excess of the aggregate fair_market_value of all assets of the foundation other than those directly used to carry out the foundation's exempt_purpose over the acquisition_indebtedness with respect to such assets determined under sec_514 without regard to the taxable_year in which the indebtedness was incurred sec_53_4942_a_-2 of the foundation and similar excise_taxes regulations regulations excludes future interests assets of an estate until such assets are distributed to the foundation or the estate is terminated present interests in trusts created and funded by another person pledges and any assets used or held for use directly in carrying out the foundation's exempt_purpose the regulation further defines assets used or held for use directly in carrying out exempt purposes to include administrative assets real_estate buildings and physical facilities used directly in exempt_activities interests in functionally related businesses or in program-related investments reasonable cash balances and property leased by a foundation in carrying out its exempt_purpose either at no cost or for a program-related purpose sec_512 of the code in part excludes from the computation of unrelated_business_taxable_income payments_with_respect_to_securities_loans as defined in sec_512 sec_512 of the code provides that the term payments_with_respect_to_securities_loans includes all amounts received with respect to a security transferred by the owner to another person including income from collateral security for such loan sec_514 of the code provides that payments_with_respect_to_securities_loans as defined in sec_512 shall be deemed to be derived from the securities loaned and not from collateral security or the investment of collateral security from such loans sec_514 provides that any deductions that are directly connected with collateral security for such loan or with the investment of collateral security shall be deemed to be deductions that are directly connected with the securities loaned sec_514 provides that an obligation to return collateral security shall not be treated as acquisition_indebtedness as defined in sec_514 in order to determine whether the foundation has complied with the requirements under sec_4942 of the code it is necessary to calculate the minimum_investment_return under sec_4942 which refers to the aggregate fair_market_value of the foundation's assets with regard to the foundation's securities_lending program the question presented is whether collateral received by the foundation must be taken into account in determining its assets sec_4942 and sec_53_4942_a_-2 of the regulations provide that assets used or held for use directly in carrying out the foundation's exempt_purpose are excluded from calculating its minimum_investment_return sec_53_4942_a_-2 excludes certain other assets from such calculations none of these provisions addresses the treatment of collateral in connection with securities_lending transactions nevertheless for purposes of preparing its financial statement the foundation may include as an asset collateral received in connection with its securities_lending transactions and as a liability its obligation to return the collateral to the borrowers by reflecting such offsetting amounts in its financial statement the foundation may comply with the advice of its auditors while not increasing the size of its assets for purposes of sec_4942 of the code the mete foundation's changing of its financial_accounting to reflect collateral as an asset offset by the liability will not change the substance of the underlying obligation to return such collateral as a securities_lending transaction and will not increase the foundation's payout requirements under ‘ sec_4942 the securities loaned and revenue generated by investing the collateral should continue to be included in the foundation's assets for purposes of computing the minimum_investment_return under sec_4942 accordingly we rule as follows for purposes of calculating the minimum_investment_return under sec_4942 of the code the foundation's assets do not include the value of the collateral received in connection with the foundation’s securities_lending program this ruling is based on the understanding that there will be no material changes in the _ tax exempt and facts upon which it is based any such change should be reported to the government entities te_ge customer service office because it could help resolve questions concerning your federal tax status this ruling should be kept in your permanent records a copy of this letter is being forwarded to the te_ge customer service office except as we have specifically ruled herein we express no opinion as to the consequences of these transactions under the cited provisions or under any other provisions of the code this ruling is directed only to the organization that requested it sec_6110 of the code provides that this ruling may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed robert c harper jr robert c harper jr manager exempt_organizations technical group i g a
